 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDBENDIx AVIATIONCORPORATION,HAMILTON DIVISIONandINTERNA-TIONAL UNION OF ELECTRICAL RADIO & MACHINE WORKERS, CIO,PETITIONER.Case No. 9-RC-2243.February 1,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Clifford L. Hardy, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner (IUE-CIO) and the Intervenor, Local Lodge856, International Association of Machinists, AFL (IAM) are labororganizations claiming to represent certain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9,(c) (1) and Section 2 (6) and (7) of the Act.The Intervenor contends that its current 5-year contract, coveringthe employees sought herein, is a bar.The Petitioner asserts that aschism has occurred preventing the contract from barring this pro-ceeding,) and furthermore, that a 5-year contract is of unreasonableduration under the facts of this case.The Employer agrees with the,Intervenor.The Employer is engaged in the manufacture of aircraft engine and'automotive parts, operating some 30 plants throughout the country.The evidence shows that, although more automotive pieces are shippedthan aviation parts, approximately 75 percent of the dollar value ofthe products of the instant plant and 90 percent of the labor are con-cerned with the aviation engine parts industry.We, therefore, findthat the instant plant is primarily devoted to the manufacture of avi-ation engine parts rather than automotive parts,' and that collective-bargaining contracts in the aviation engine parts industry rather thanthe automobile industry are applicable in the determination of the.contract-bar issue.'Of the 7 named major manufacturers in the aviation engine partsindustry, it appears that 3 (General Motors Buick, General Motors"In view of our finding that the contract is not a bar, we do not deem it necessary toconsider the schism issue.2 Cf.Bendix Products Division,Bendix Aviation Corporation,102 NLRB 1137, wherethe Board held the plant under consideration was engaged in the manufacture of automo-tive component parts.8 As we find that the instant plant is concerned primarily with the aviation parts indus-try,we find no merit in the Intervenor's contention that because the Employer's chiefcustomers are manufacturers of automobiles,that therefore the collective-bargaining prac-tices in the latter industry are applicable herein.111 NLRB No. 58. THE BUDD COMPANY457Allison, and Ford) may have 5-year contracts.'As to the four re-maining companies it was admitted that General Electric did not have5-year contracts.No information was furnished as to Pratt-Whitney,Continental, and Curtiss-Wright.We find merit in the Petitioner's position that the current contractis not a bar.The instant plant is engaged essentially in the manufac-ture of aviation engine parts.The Board has found that contracts aslong as 3 years may be a bar in the aviation industry,' but as yet hasnot extended the concept of reasonableness beyond 3 years in this in-dustry.As the Intervenor has failed to show that a substantial por-tion of the aircraft engine parts industry has negotiated contractsof similar duration, we find that the instant 5-year contract, of whichmore than 3 years have already elapsed, is not a bar to an election ofrepresentatives.64.The appropriate unit:We find that all production and maintenance employees includingsteampower employees' at the Employer's Hamilton, Ohio, plant, butexcluding all clerical employees, engineers, and all supervisors asdefined in the Act, constitute a unit appropriate for purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.']fied at the hearing.The evidence in the record is insufficient to support a finding thatthese companies have 5-year contracts in the aviation engine parts industry.SeeRepublic Aviation Corp.,109 NLRB 569.SeeDuncan Foundry and Machine Works,Inc.,107 NLRB 298. CoilWi,nders, Inc.,d/b/a New Cassell Electronics,109 NLRB 827.1 The unit as indicated herein was amended at the hearing to include the steam poweremployees and is the same unit as that described in the current contract8 See Chairman Farmer's concurring decision inAllis-Chalmerspany,111 NLRB 389.THE BUDD COMPANYandINTERNATIONAL UNION, UNITED AII'rOMOBILE,AIRCRAFT, AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,UAW-CIO, PETITIONER.Case No. 4-RC-2339. February 1, 1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Bernard Samoff,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'1The bearing officer referredto the Boardfor disposition a motion by the Employer tostrike certaintestimony relating to the durationof the negotiations which resulted in theexecution of the contracturged as abar hereinand a motionby Budd FieldEmployees'Independent Union, the Intervenor,to dismissthe petitionon the ground of contract bar.In view ofour dispositionof the contract-bar issue,it is unnecessary to consider the motionto strikeand themotion to dismiss is hereby denied.111 NLRB No. 74.